         Case 1:21-cr-00065-CRC Document 1-1 Filed 10/03/20 Page 1 of 8




                                  STATEMENT OF FACTS
        On September 29, 2020, at approximately 12:18 p.m., the defendant, later identified as
Micheal Antonio SMITH, entered the Wells Fargo Bank located at 3200 Pennsylvania Avenue,
Southeast, Washington, D.C., an entity whose deposits are insured by the Federal Deposit
Insurance Corporation. While inside, SMITH approached a bank employee (W-1) at their teller
window and provided them with a demand note. After reading the note, W-1 attempted to logon
to their computer. After a short period of time, SMITH asked the teller for the note back and left
without any money. According to W-1, the note said: “No sudden moves, large bills only. No dye
pack.”
       A photograph of the defendant is depicted below, both at the teller, and leaving the bank:
         Case 1:21-cr-00065-CRC Document 1-1 Filed 10/03/20 Page 2 of 8




        On September 29, 2020, at approximately 12:59 p.m., SMITH entered the Wells Fargo
Bank located at 609 H St, Northeast, Washington, D.C., an entity whose deposits are insured by
the Federal Deposit Insurance Corporation. While inside, SMITH approached a bank employee
(W-2) at their teller window and provided them with a demand note. The approximated verbiage
of the demand note was “This is a robbery. Act calm give me all hundreds.” The bank teller then
turned over approximately $100 of bank funds to SMITH. SMITH then demanded the note back
and fled the bank. Upon exiting the bank, SMITH turned south on 6th St NE and entered an
unoccupied grey Tesla Model S, parked near the intersection of 6th and G St NE. SMITH then
proceeded west on G St.
       A photograph of the defendant is depicted below, both at the teller, and leaving the bank:




                                                2
Case 1:21-cr-00065-CRC Document 1-1 Filed 10/03/20 Page 3 of 8




                              3
         Case 1:21-cr-00065-CRC Document 1-1 Filed 10/03/20 Page 4 of 8




       On September 29, 2020, at approximately 2:23 p.m., SMITH, entered the Wells Fargo
Bank located at 1934 14th St Northwest, Washington, D.C., an entity whose deposits are insured
by the Federal Deposit Insurance Corporation. Upon approaching the bank, SMITH advised a
Wells Fargo customer service representative (W-3) that he needed to cash a check. W-3 and
SMITH then proceeded to a teller station where SMITH proceeded to pass a note to W-3. W-3
advised that they thought it was a check needing to be cashed, when in fact it was a demand note.
W-3 advised the note was difficult to read, but said something to the effect of “please put all the
money in the bag.” SMITH then said to the teller: “I’m sorry, I’m going through some stuff.”
SMITH then put his hand inside of his jacket near the armpit area, an act that W-3 believed to be
SMITH indicating that he may have had a handgun under his jacket in a shoulder holster. SMITH
never relinquished possession of the demand note. SMITH then provided W-3 with a clear plastic
bag. W-3 then placed $1,410 in cash into the bag. SMITH then fled the bank.
       A photograph of the defendant is depicted below, both at the teller, and leaving the bank:




                                                4
         Case 1:21-cr-00065-CRC Document 1-1 Filed 10/03/20 Page 5 of 8




                           Identification of SMITH via STEER EV
        On September 30, 2020, FBI agents and Task Force Officers assigned to the FBI
Washington Field Office’s Violent Crime Task Force began reviewing D.C. Department of
Transportation (DDOT) cameras in the areas surrounding the three Wells Fargo banks that were
robbed the preceding day. Agents focused their search on a Tesla Model S matching the description
of the vehicle that SMITH was observed in following the second robbery, driving in the vicinity
of each Wells Fargo Bank, around the time of the robberies.
        During this video review, a Tesla Model S – similar in color to the vehicle SMITH was
observed fleeing in - bearing D.C. license plate GE 2585, was observed driving westbound by the
DDOT camera located at 2800 Benning Road in Northeast D.C. Upon observing a Tesla driving
westbound on Benning Road, in the direction of the second Wells Fargo bank at 12:35 p.m., 25
minutes before it was robbed, Agents pulled historical license plate reader (LPR) information for
D.C. license plate GE 2585.
        A review of the historical data showed that the Tesla Model S, bearing D.C. license plate
GE 2585, passed a DDOT camera located at 2700 Pennsylvania Ave SE. Four minutes later, the
vehicle pulled into the Penn Branch Shopping Center. The Wells Fargo Bank that was the victim
bank in the first robbery is located in the Penn Branch Shopping Center. Historical LPR data for
the date of the robberies also showed the vehicle’s proximity to two of the three banks, as well as
a photo of the Tesla as it traveled by a DDOT camera:




                                                5
         Case 1:21-cr-00065-CRC Document 1-1 Filed 10/03/20 Page 6 of 8




        Having observed a Tesla Model S in the vicinity of two of the three banks within half an
hour of those banks being robbed, and in different quadrants of the city, agents requested the
registration for D.C. license plate GE 2585, and determined that the vehicle is registered to
Exelorate Enterprises LLC, with an address in Northwest, Washington, D.C. Agents determined
that Exelorate Enterprises LLC is the parent company of Steer EV, a Washington, D.C. based
monthly vehicle subscription service, specializing in electric vehicles. According to Steer EV’s
website, Steer EV allows renters to pay a monthly fee which then provides them with unlimited
access to a vehicle. While other services provide vehicles for renters to use and then park back on
the street for another renter to then use, Steer EV is unique in that one car is assigned to only one
renter for the duration of their rental period, or until the renter “turns in” their current electric
vehicle for another.
        On October 1, 2020, agents served a subpoena on Steer EV for any registration, billing,
and contact information for the individual who was in possession of the Tesla Model S in question
on September 29, 2020. Agents verified that Micheal Antonio SMITH was the renter of the vehicle
beginning September 25, 2020. Steer EV provided billing information for SMITH’s account,
which also matches the address listed on SMITH’s Washington, D.C. driver license. A photograph
of the defendant’s license is depicted below:




                                                 6
         Case 1:21-cr-00065-CRC Document 1-1 Filed 10/03/20 Page 7 of 8




The photograph of SMITH on his driver license matches surveillance footage of the bank robbery
suspect in all three robberies. Although the robber suspect wore a hooded sweatshirt with specific
characteristics, including a unique logo, and a mask inside all three banks, he was captured by
surveillance video footage leaving the last bank without the hood or mask. That photograph is
depicted below:




                        Tesla’s Location During 9/29 Bank Robberies



                                                7
         Case 1:21-cr-00065-CRC Document 1-1 Filed 10/03/20 Page 8 of 8




        In addition to providing the responses to the subpoena served on October 1, 2020, separate
and apart from the subpoena responses, Steer EV voluntarily provided agents with historical GPS
data for the Tesla rented to SMITH. The data provided shows SMITH’s Tesla near all three banks
in question, at or around the time they were robbed.
        Specifically, the data provided shows that SMITH’s rented Tesla parked near the first
Wells Fargo at 12:18 p.m., moments before the robbery at 3200 Pennsylvania Avenue S.E. The
data then shows the vehicle traveling from the first bank to the second bank, located at 609 H
Street S.E. This time, the vehicle parked near the Wells Fargo, at 1:02 p.m., moments before the
second bank robbery. Finally, the data shows the Telsa leaving the second bank, and traveling to
the vicinity of 14th Street N.W., the location of the third Wells Fargo bank, located at 1934 14th
Street N.W. The data shows that the vehicle briefly stopped before getting to the third bank. The
vehicle came to a stop at 2:17 p.m. near the bank, six minutes prior to the third bank robbery. After
the third bank robbery, the vehicle remained near the bank until approximately 2:26 p.m.
                                   Additional Anonymous Tip
         As part of its investigation into the bank robberies on September 29, 2020, Detectives of
the Metropolitan Police Department (MPD) issued a BOLO and Request for Information with
photographs of the robbery suspect. On both September 29, 2020, and October 1, 2020, MPD
Detectives received a tip indicating that the robbery suspect was known to the tipster “only as
“Mike” and that “Mike” frequents the 930 Club, which is located at 1815 V Street, N.W. The
tipster also provided a link to an Instagram account for the person known as “Mike.” The
photographs visible on the Instagram account provided by the tipster match the Washington, D.C.
driver license photograph of SMITH. MPD detectives also provided photographs of SMITH from
a prior arrest, which also match the photographs visible on the Instagram account provided by the
tipster.




                                                      _________________________
                                                      Special Agent Joshua L. Smith-Shiner
                                                      Federal Bureau of Investigation, WFO

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this 3rd day of October, 2020.


                                                      _______________________________
                                                      G. MICHAEL HARVEY
                                                      UNITED STATES MAGISTRATE JUDGE

                                                 8
